Spallone, J.
The respondent appeals from the judgment of the trial court terminating her parental rights, claiming as error (1) that the trial court misapplied the time requirements of General Statutes § 17-43a, and (2) that the “extended period of time” requirement of General Statutes § 17-43a (b) is unconstitutionally vague.
On May 8,1986, the petitioner, the commissioner of the department of children and youth services (DCYS), filed a petition to terminate the parental rights of Saba’s parents. The petition was subsequently amended to reflect that the father was deceased. The petition alleged that it was in Saba’s best interest to terminate her mother’s parental rights because: (1) the child had been abandoned by the mother in the sense that she had failed to maintain a reasonable degree of interest, concern or responsibility as to the welfare of the child within the meaning of General Statutes § 17-43a (b) (1); (2) the child had been found in a prior proceeding to have been neglected or uncared for, and the mother has failed to achieve such degree of personal rehabili*607tation as would encourage the belief that within a reasonable time, considering the age and needs of the child, she could assume a responsible position in the life of the child within the meaning of General Statutes § 17-43a (b) (2); (3) the child had been denied by reason of act or acts of commission or omission the care, guidance or control necessary for her physical, educational, moral or emotional well-being within the meaning of General Statutes § 17-43a (b) (3); and (4) there is no ongoing parent-child relationship, as defined by General Statutes § 17-43a (b) (4).
A trial was held during which evidence was introduced to support the following facts. On April 11,1985, the child Saba, who was born on October 2,1980, was voluntarily placed in foster care where she still remains. On December 10, 1985, Saba was adjudicated an uncared for child and committed to DCYS.
Saba’s mother suffers from a long history of mental illness which has been diagnosed as chronic schizophrenia, undifferentiated. She has been admitted to the Norwich Hospital as an in-patient on eight separate occasions over a period of twenty years for periods ranging from a few days to almost seven years. She was admitted three times during 1985 and 1986 for periods totalling seven months. Her prognosis is “poor” and Saba would be clearly at risk if placed in her care. Further, it would be “several years, if ever,” before the mother could safely care for Saba. Also, there was a “probability” of further future admission of the mother to Norwich Hospital. At the time of trial, the mother was receiving heavy doses of lithium carbonate, approximately 900 milligrams per day. The mother talks and screams to herself and is prone to violent behavior. The mother visited Saba four times during the period from February of 1986, to the time of trial. These visits were initiated and encouraged by DCYS. The visits failed in their purpose of establishing a positive bond between *608mother and child because the mother, instead of relating to the child, used the visitation time to talk about subjects of apparently greater interest to her such as social security benefits and other personal items not relevant to her parental relationship with her daughter.
As far as Saba is concerned, she recognizes the respondent as her mother but has no feelings which reflect any emotional ties to her. Saba has developed a warm and loving relationship with her foster parents. The trial court expressly found that the “emotional ties between Saba and her foster parents are significant, healthy and clearly the best thing that has happened to Saba in her young life.” Saba is at a critical age and has gone through a violent and unstable history. The trial court found that it was in the best interest of Saba to terminate the respondent’s parental rights and expressly stated that “Saba’s situation cries out for permanency.”
Thereupon, the court found that, by clear and convincing evidence, three grounds existed to justify the termination of the respondent’s parental rights. The court found that the grounds had existed for more than one year and also found that it would be in the best interest of the child to terminate the mother’s parental rights. The trial court specifically found that Saba had been “abandoned” under General Statutes § 17-43a (b) (1); had been denied, by reason of respondent’s omission, the care, guidance or control necessary for her physical, educational, moral or emotional well-being under General Statutes § 17-43a (b) (3); and that “no ongoing parent-child relationship” existed under General Statutes § 17-43a (b) (4). The respondent has appealed.
We hold, initially, that the only claim of error properly before this court is the respondent’s first claim of error, i.e., that the trial court misapplied the time *609requirements of General Statutes § ll-áAa.1 We will not consider the respondent’s second claim of error because it was not raised in the trial court. Practice Book § 4185; In re Juvenile Appeal (84-7), 3 Conn. App. 30, 33, 484 A.2d 472 (1984).
General Statutes § 17-43a (b) provides that the court may terminate parental rights if it finds that “over an extended period of time, which . . . shall not be less than one year,” at least one of the four statutory grounds for termination exists. Since the grounds are listed in the disjunctive, the court need find only one ground to grant the petition. In re Juvenile Appeal (84-BC), 194 Conn. 252, 258, 479 A.2d 1204 (1984).
The respondent’s argument is based upon the premise that the court, in making a finding as to whether the grounds for termination have been in existence for not less than one year, is limited to the date of commitment as the starting point for measuring the one year requirement. We disagree.
Although the respondent, DCYS and the trial court speak in terms of the year commencing at a particular date, we do not determine the statutory year as legally requiring any fixed starting date. The statutory requirement is, simply that, at the time of the adjudication, statutory grounds exist for the termination of parental rights, and that those grounds must have existed for not less than one year. The statute does not say “one year from the date of placement” or “one year from the date of commitment.” It requires only that the ground exist for not less than one year. This is so regardless of the status of the child. The child may be in placement, in commitment or still at home being *610cared for by grandparents, siblings, other relatives or strangers and may at the same time be subject to parental behavior amounting to grounds for termination of parental rights.
We acknowledge that numerous cases involving coterminous petitions have been brought and termination of parental rights have been sustained where the “waiting period” was traced from placement in foster care not the date of commitment. See, e.g., In re Theresa S., 196 Conn. 18, 491 A.2d 355 (1985); In re Nicolina T., 9 Conn. App. 598, 520 A.2d 639 (1987); In re Christine F., 6 Conn. App. 360, 505 A.2d 734 (1986)-, In re Juvenile Appeal (85-3), 3 Conn. App. 194, 485 A.2d 1369 (1985).
We do not believe, however, that a “waiting period” is a requirement of the statute. We hold that the one-year requirement is a minimum period of time during which the grounds for termination must exist. Whether the grounds for termination exist for not less than one year is a question of fact to be determined by the court from the facts and circumstances in any given case. Our review of the record in this case reveals ample support for the trial court’s finding that the grounds for termination in this case were in existence for not less than one year.
There is no error.
In this opinion, Stoughton, J., concurs.

 We will only consider this claim of error as it relates to the amicus curiae brief filed by the Connecticut Civil Liberties Union. We granted permission for an amicus brief limited solely to the issues before us which were properly raised by the respondent. Any other issues raised in the amicus brief fall outside such limitation.